Exhibit 10.31

FIRST AMENDMENT

FIRST AMENDMENT, dated as of April 13, 2012 (this “Amendment”), to the Fourth
Amended and Restated Credit Agreement, dated as of May 28, 2003, as amended and
restated as of July 14, 2011 (the “Credit Agreement”), among Rent-A-Center,
Inc., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms set forth in the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement in the manner described herein; and

WHEREAS, the parties hereto are willing to agree to such amendments on and
subject to the terms and conditions herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement unless otherwise
defined herein or the context otherwise requires.

SECTION 2. Amendment to Section 7.2. Clause (b) of Section 7.2 of the Credit
Agreement is hereby amended by adding the following new subclause (iv) to the
end thereof:

“and (iv) Indebtedness of any Foreign Subsidiary to the Borrower or any other
Subsidiary resulting from Investments made pursuant to Section 7.8(k) or 7.8(l)”

SECTION 3. Amendments to Section 7.8. Clause (k) of Section 7.8 of the Credit
Agreement is hereby replaced with the following new clauses:

“(k) Investments in Persons that already constitute Subsidiaries made at any
time when (i) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such Investment and (ii) after
giving effect to such Investment and any Indebtedness incurred in connection
therewith, the pro forma Consolidated Leverage Ratio as of the last day of the
most recent fiscal quarter for which the relevant financial information is
available is less than 2.50 to 1.00; and

(l) other Investments not otherwise permitted by this Section, so long as the
aggregate amount expended pursuant to this clause (l) after the First Amendment
Effective Date (as defined in the First Amendment to this Agreement) shall not
exceed $100,000,000.”



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous.

4.1 Conditions to Effectiveness. This Amendment shall become effective on the
date (the “First Amendment Effective Date”) on which the Administrative Agent
shall have received this Amendment, executed and delivered by a duly authorized
officer of the Borrower and the Required Lenders.

4.2 Representation and Warranties. After giving effect to the amendments
referred to herein, on the First Amendment Effective Date the Borrower hereby
confirms that the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects on and as of the
First Amendment Effective Date with the same effect as though made on and as of
the First Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date).

4.3 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement and the other Loan Documents except as expressly stated herein and
shall not be construed as an amendment, waiver or consent to any action on the
part of the Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect in accordance with
their terms.

4.4 Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof.

4.5 Payment of Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable out-of-pocket expenses incurred in connection with this Amendment,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

4.6 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

RENT-A-CENTER, INC. By:   /s/ Robert D. Davis       Robert D. Davis    
Executive Vice President – Finance, Chief Financial Officer and Treasurer
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   /s/ Gregory T. Martin  
Gregory T. Martin   Vice President Amegy Bank National Association, as a Lender
By:   /s/ Monica Libbey   Monica Libbey     Vice President   Bank of American,
N.A. By:   /s/ David McCauley   David McCauley     Director   BOKF, NA d/b/a
Bank of Texas By:   /s/ David K. Felan   David K. Felan     Senior Vice
President  



--------------------------------------------------------------------------------

Branch Banking & Trust Company By:   /s/ Sarah Bryson       Sarah Bryson    
Vice President   CITIBANK, N.A. By:   /s/ David C. Hauglid   David C. Hauglid  
  Senior Vice President   COMERICA BANK By:   /s/ Chris Reed   Chris Reed    
Assistant Vice President   Compass Bank, as a Lender By:   /s/ Ramon Garcia  
Ramon Garcia     Vice President   Fifth Third Bank By:   /s/ P. Ann Daniel   P.
Ann Daniel     Officer   HSBC Bank USA, NA By:   /s/ Sarah S. Knudsen  

Sarah S. Knudsen

Vice President

 

[Signature page to Rent-A-Center First Amendment]



--------------------------------------------------------------------------------

INTRUST Bank, N.A. By:   /s/ Roger G. Eastwood       Roger G. Eastwood    
Division Director   Royal Bank of Canada By:   /s/ Michael G. Wang   Michael G.
Wang     Authorized Signatory   Union Bank, N.A. By:   /s/ Michael Ball  
Michael Ball     Vice President   Wells Fargo By:   /s/ Ronald W. Harrison  
Ronald W. Harrison     Vice President  

[Signature page to Rent-A-Center First Amendment]